Exhibit 10.2
 
Press Release dated March 7, 2014 [img3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF DESIGNATION OF RIGHTS,
PRIVILEGES, PREFERENCES AND RESTRICTIONS
OF SERIES A PREFERRED STOCK OF GAWK. INCORPORATED
 
The undersigned, President and Secretary of Gawk, Incorporated, a Nevada
corporation (the "Corporation"), hereby certifies the following:
 
The Amended and Restated Articles of Incorporation of the Company authorize
Seven Hundred Fifty Million (750,000,000) shares of $.001 par value capital
stock, of which are designated One Hundred Million (100,000,000) shares are
designated $.001 par value preferred stock (the "Preferred Stock") and Six
Hundred Fifty Million (650,000,000) shares are designated $.001 common stock
(the "Common Stock").
 
There are presently approximately Three Hundred Two Million (302,000,000) shares
of the Corporation's Common Stock, Four Hundred Ten Thousand (410,000) shares of
SERIES B, and, Thirty Eight (38) shares of SERIES C Preferred Stock are
presently issued and outstanding.
 
The Corporation is organized and existing under the laws of the State of Nevada
and, that pursuant to the authority conferred upon the Board of Directors of the
Corporation by the Articles of Incorporation of the Corporation, as amended, and
pursuant to Nevada Revised Statutes, the shares of Preferred Stock of the
Corporation must be created and issued from time to time in one or more series,
each of such series to have such voting powers, designation, preferences, and
other special rights, qualifications, limitations or restrictions, as expressed
in resolutions providing for the creation and issuance of such series, as
adopted by the Board of Directors of the Corporation.
 
Pursuant to the resolutions adopted by the Unanimous Written Consent of the
Board of Directors Without a Meeting effective March 4, 2014 (the "March 4, 2014
Consent") the Board of Directors adopted resolutions establishing a series of
Preferred Stock from its authorized shares of Preferred Stock, designated SERIES
A Preferred Stock, consisting of One Thousand (1,000) shares (the "SERIES A
Stock"), with certain rights, privileges, preferences and restrictions as set
forth in this Certificate of Designation of Rights, Privileges, Preferences and
Restrictions of SERIES A Preferred Stock of Gawk, Incorporated as follows:
 
1.0 
Designation and Rank.

 
A new series of Preferred Stock from the Corporation's authorized shares of
Preferred Stock is hereby created, designated SERIES A Preferred Stock,
consisting of One Thousand (1,000) shares (the "SERIES A Stock"), with certain
rights, privileges, preferences and restrictions as set forth in the March 4,
2014 Consent. No other shares of Preferred Stock shall be designated SERIES A
Preferred Stock.
 
2.0 
Dividend Rate and Rights.

 
The holders of the shares of the SERIES A Stock shall not be entitled to receive
dividends.
 
 
1

--------------------------------------------------------------------------------

 
 
3.0 
Conversion into Common Stock.

 
The holders of the shares of the SERIES A Stock shall not be entitled to convert
such shares into the Company's Common Stock.
 
4.0 
Liquidation Preference.

 
The holders of SERIES A Preferred Stock shall not be entitled to receive any
distributions in the event of any liquidation, dissolution or winding up of the
Corporation, either voluntary or involuntary.
 
5.0 
Voting Rights.

 
Except as otherwise provided herein or by law and in addition to any right to
vote as a separate SERIES As provided by law, the holder of the SERIES A
Preferred Stock shall have full voting rights and powers equal to the voting
rights and powers of holders of Common Stock and shall be entitled to notice of
any Shareholders meeting in accordance with the Bylaws of the Corporation, and
shall be entitled to vote, with respect to any question upon which holders of
Common Stock have the right to vote, including, without limitation, the right to
vote for the election of directors, voting together with the holders of Common
Stock as one class. For so long as SERIES A Preferred Stock is issued and
outstanding, the holders of SERIES A Preferred Stock shall vote together as a
single class with the holders of the Corporation's Common Stock and the holders
of any other class or series of shares entitled to vote with the Common Stock,
with the holders of SERIES A Preferred Stock being entitled to fifty-one percent
(51%) of the total votes on all such matters regardless of the actual number of
shares of SERIES A Preferred Stock then outstanding, and the holders of Common
Stock and any other shares entitled to vote being entitled to their proportional
share of the remaining 49% of the total votes based on their respective voting
power.
 
6.0 
Other Preferences.

 
The shares of the SERIES A Preferred Stock shall have no other preferences,
rights, restrictions, or qualifications, except as otherwise provided by law or
the Articles of Incorporation of the Corporation.
 
7.0 
No Impairment.

 
The Corporation will not, by amendment of its Articles of Incorporation or by
amendment to the Certificate of Designation of the Rights, Privileges,
Preferences and Restrictions of SERIES A Preferred Stock establishing SERIES A
Stock, which shall be prepared as a separate document and filed with the
requisite regulatory agencies and state registry, or by resolutions adopted
subsequent to the date hereof, or through any reorganization, transfer of
assets, or any other voluntary action, avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Corporation, but will at all times in good faith assist in the carrying out of
all the provisions of this Paragraph 7, and in the taking of all such actions as
may be necessary or appropriate in order to protect against the impairment of
the rights of holders of the SERIES A Stock.
 
 
2

--------------------------------------------------------------------------------

 
 
8.0 
Notices.

 
Unless otherwise specified in the Corporation's Articles of Incorporation or
Bylaws, all notices or communications given hereunder shall be in writing and,
if to the Corporation, shall be delivered to its principal executive offices,
and if to the holder of any shares of SERIES A Stock, shall be delivered to it
at its address as it appears on the stock records of the Corporation.
 
IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
of Rights, Privileges, Preferences and Restrictions of SERIES A Preferred Stock
of Gawk, Incorporated to be signed by the Corporation's President and Secretary
effective this 4th day of March, 2014.
 

Gawk, Incorporated        
By:
/s/ Mars Callahan
   
Mars Callahan,
President and Secretary
 

 
 
3

--------------------------------------------------------------------------------